Case 10-51953        Doc 100      Filed 10/30/18 Entered 10/30/18 14:39:44              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 10 B 51953
         Philip C Willis Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/22/2010.

         2) The plan was confirmed on 04/04/2011.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/27/2013, 11/12/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/13/2017.

         6) Number of months from filing to last payment: 74.

         7) Number of months case was pending: 95.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $43,845.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 10-51953             Doc 100    Filed 10/30/18 Entered 10/30/18 14:39:44                      Desc       Page
                                                  2 of 4



Receipts:

          Total paid by or on behalf of the debtor               $60,546.87
          Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                       $60,546.87


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $1,375.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $2,527.77
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,902.77

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal       Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
Account Management Services         Unsecured         217.00        267.39           267.39        222.43         0.00
AMCA                                Unsecured          71.00           NA               NA            0.00        0.00
AMCA                                Unsecured         265.00           NA               NA            0.00        0.00
AMCA                                Unsecured         111.00           NA               NA            0.00        0.00
American Medical Collection         Unsecured         244.00           NA               NA            0.00        0.00
AMS                                 Unsecured          87.00           NA               NA            0.00        0.00
Associated Urologists SC            Unsecured         800.00           NA               NA            0.00        0.00
BAC Home Loan Servicing LP          Secured       77,469.00            NA               NA            0.00        0.00
BAC Home Loan Servicing LP          Unsecured     21,061.00            NA               NA            0.00        0.00
Back Bowl I LLC                     Unsecured     14,648.00     14,598.89        14,598.89      12,126.80         0.00
Becket & Lee                        Unsecured      7,425.00       7,375.00         7,375.00      6,126.16         0.00
Bostwick Laboratories               Unsecured          10.00           NA               NA            0.00        0.00
CB USA                              Unsecured         308.00        307.74           307.74        255.63         0.00
CCS                                 Unsecured          20.00           NA               NA            0.00        0.00
CCS                                 Unsecured         135.00           NA               NA            0.00        0.00
Chase Automotive Finance            Unsecured            NA           0.00             0.00           0.00        0.00
Chase Automotive Finance            Secured       19,555.00     19,234.42        19,234.71      19,234.71    1,299.13
Colonial Savings And Loan           Secured      196,094.00    189,521.59       189,521.59            0.00        0.00
Colonial Savings And Loan           Secured        6,538.00       6,537.66         6,537.66      6,537.66         0.00
Community Hospital                  Unsecured     52,705.00         221.92           221.92        184.34         0.00
Consultants In Gastroenterology     Unsecured         790.00           NA               NA            0.00        0.00
Cook County Treasurer               Priority            0.00           NA               NA            0.00        0.00
Daniel S Lazar                      Unsecured         135.00           NA               NA            0.00        0.00
Dr Maria Osan-Topala                Unsecured          40.00           NA               NA            0.00        0.00
East Bay Funding                    Unsecured      6,903.00       7,012.09         7,012.09      5,824.70         0.00
GMAC Auto Financing                 Unsecured         600.00           NA               NA            0.00        0.00
Indy Orthopedics                    Unsecured         576.00           NA               NA            0.00        0.00
Komyatte & Associates               Unsecured         222.00           NA               NA            0.00        0.00
Lucas Holcomb & Medrea              Unsecured      1,807.00            NA               NA            0.00        0.00
Marcotte Medical Group              Unsecured         168.00           NA               NA            0.00        0.00
Medical Specialists PC              Unsecured      3,008.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 10-51953               Doc 100      Filed 10/30/18 Entered 10/30/18 14:39:44                   Desc        Page
                                                      3 of 4



Scheduled Creditors:
Creditor                                              Claim         Claim         Claim        Principal       Int.
Name                                       Class    Scheduled      Asserted      Allowed         Paid          Paid
Munster Radiology Group                 Unsecured      3,494.00         560.00        560.00        465.17         0.00
Pathology Solutions                     Unsecured         678.00           NA            NA            0.00        0.00
Portfolio Recovery Associates           Unsecured      5,495.00       5,271.06      5,271.06      4,164.69         0.00
Quest Diagnostics Inc                   Unsecured         738.00           NA            NA            0.00        0.00
Resurgent Capital Services              Unsecured      1,075.00         244.00        244.00        202.68         0.00
Sears/Citibank SD                       Unsecured      5,296.00            NA            NA            0.00        0.00
Sisters Of St Francis Health Services   Unsecured         134.00           NA            NA            0.00        0.00
St Margaret Mercy Healthcare            Unsecured          50.00           NA            NA            0.00        0.00
St Margaret Mercy Healthcare            Unsecured          87.00           NA            NA            0.00        0.00
Transworld System                       Unsecured          95.00           NA            NA            0.00        0.00
United Recovery Services                Unsecured         182.00           NA            NA            0.00        0.00
University of Chicago                   Unsecured         150.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $189,521.59              $0.00                  $0.00
      Mortgage Arrearage                                        $6,537.66          $6,537.66                  $0.00
      Debt Secured by Vehicle                                  $19,234.71         $19,234.71              $1,299.13
      All Other Secured                                             $0.00              $0.00                  $0.00
TOTAL SECURED:                                                $215,293.96         $25,772.37              $1,299.13

Priority Unsecured Payments:
       Domestic Support Arrearage                                    $0.00                $0.00                $0.00
       Domestic Support Ongoing                                      $0.00                $0.00                $0.00
       All Other Priority                                            $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                      $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                    $35,858.09         $29,572.60                   $0.00


Disbursements:

           Expenses of Administration                                $3,902.77
           Disbursements to Creditors                               $56,644.10

TOTAL DISBURSEMENTS :                                                                                $60,546.87




UST Form 101-13-FR-S (9/1/2009)
Case 10-51953        Doc 100       Filed 10/30/18 Entered 10/30/18 14:39:44                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
